Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 5, 21, and 29 is objected to because of the following informalities:  Regarding claims 5 and 29, there should be a hyphen between “controlled” and “release” in the phrase “controlled release formulation” to make the claim consistent with the phrase “controlled-release formulation” in claims 1 and 28.  Regarding claim 21, the phrase “formulation” should be prefaced with “controlled-release” to make the claim consistent with claims 5 and 29.  Appropriate correction is required.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claims 1-2, 5-10, 21-23, 26 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard.  Franke teaches a method of treating epileptic seizures comprising once-a-day administration of an oxcarbazepine formulation (abstract; paragraphs 2, 6, and 32-99).  Franke desires controlled-release formulations, and teaches the disadvantage of immediate formulations which cause an undesired rapid increase of the plasma level of the active metabolite monohydroxydihydro-carbamazepine (MHD), which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).   Franke teaches that the ranges of 600 mg and 60-95 wt% oxcarbazepine of the formulation are an effective amount for treating seizures, including generalized tonic-clonic seizures (paragraphs 32-37, 74-82, and 99; claim 18).  
Franke fails to teach a formulation comprising a homogeneous matrix comprising oxcarbazepine, a matrix-forming polymer, and at least one agent that enhances the solubility of oxcarbazepine, as set forth in claim 1. 
Howard teaches a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27).  The sustained release formulation of Howard provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57).  The formulation comprises a controlled-release formulation comprising a homogenous matrix comprising a medicament of a basic nature; a hydrocolloid gelling agent, such as hydroxymethyl cellulose (a matrix-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures. The controlled-release oxcarbazepine formulation thus made will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.   It would have been further obvious to optimize the amount of oxcarbazepine in the formulation to improve the efficacy of the formulation.  In this way, one would find the instant range of 60% by weight of the controlled-release formulation through routine experimentation.   The prior art give sufficient guidance to this end as Franke teaches an active agent range of 60-95 wt% of the formulation, and Howard teaches an active agent range of 20 to 70 wt% of the formulation, both prior art ranges overlap with the instant rage of 60% oxcarbazepine by weight of the controlled-release formulation. It would have been further obvious to use the formulation of modified Franke and Howard to treat tonic-clonic seizures, as Franke teaches that oxcarbazepine is an agent effective to treat tonic-clonic seizures.  Regarding the steady-state Cmax levels of claim 2, it would have been obvious to one of ordinary skill in the art to minimize fluctuations between Cmin and Cmax of the monohydroxy derivative of oxcarbazepine, 
Applicant argues that the (1) the cited combination of Franke in view of Howard fails to provide a reasonable expectation of success that seizures could be treated in humans with a once-a-day formulation of oxcarbazepine in the presently claimed methods, (2) the cited combination of references (even if combined as the rejection suggests) fails meet the limitations of the presently claimed invention relating to "(c) at least one agent that enhances the solubility of oxcarbazepine," and (3) a person of ordinary skill in the art would not have combined Franke with Howard in the manner suggested because doing so would be inconsistent with the operating principle of Howard.  
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument (1) that the cited combination of Franke in view of Howard fails to provide a reasonable expectation of success that seizures could be treated in humans with a once-a-day formulation of oxcarbazepine in the presently claimed methods, the examiner’s response is as follows.   Regarding the argument that no one ever obtained approval prior to 2012 for using a once-a-day treatment with oxcarbazepine, the examiner’s response is that the standard for obviousness is not whether or not a composition has been approved by the FDA, the standard for obviousness is what the 
Turning to the Declaration, regarding Exhibits A-N, as a preliminary matter, if applicant would like these references considered in the record, they should be included in an IDS.  Regarding the argument that oxcarbazepine was not approved for treating seizures by administration once a day prior to Oct 19, 2012, the examiner’s response is that the standard for obviousness is not whether or not a composition has been approved by the FDA, the standard for obviousness is what the prior art would have motivated the artisan to do with a reasonable expectation of success.   In the present case, the artisan would have a reasonable expectation of success in combining Franke and Howard, as this will 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
February 26, 2022